DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 03/04/2022, Applicant, on 06/06/2022.
Status of Claims
Claims 1, 6, 8, 13, 15, and 20 are currently amended. 
Claims 4-5, 11-12, and 18-19 are cancelled. 
Claim 2-3, 7, 9-10, 14, and 16-17 are originals.
Claims 1-3, 6-10, 13-17, and 20 are currently pending following this response. 
New matter
No new matters have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding Applicant’s arguments on page 10 “It is respectfully submitted that the claims do not recite matter that falls within one of the enumerated groupings of abstract ideas set forth in the Revised Patent Subject Matter Eligibility Guidance effective January 7, 2019. Specifically, the claims do not per se recite mathematical concepts, methods of organizing human activity or mental processes. 
Additionally, the claims are directed to a practical application. More specifically, the 
claims are generally directed to the practical application of using machine vision to categorize a locality to conduct product positioning analysis”
The examiner respectfully disagrees.
The examiner asserts that the claims recite an abstract idea of generating a product score and a sequence of product likely to be purchased by an entity, simply by doing searches, analysis by a computer, and providing results, without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea. Claim limitations  “classifying entities from a plurality of entities based upon at least one of text and icons represented within the segmented pixel areas; generating locality profile scores for each locality of a plurality of localities, wherein the locality profile score includes distributions of entity classes within the locality; extracting a set of entities having the same entity class from a group of localities; retrieving historical purchasing data for the set of entities for products purchased over a predetermined period of time; determining similarity of purchasing characteristics for a target entity in the set of entities with respect to other entities in the set of entities; generating a sequence of products likely to be purchased by the target entity as a function of: similarity of purchasing characteristics of the target entity with respect to other entities in the set of entities, product sequences found in product purchase histories in the historical purchasing data of other entities in the set of entities, and entity profile weights extracted from the locality profile scores of other entities in the set of entities that have purchased one or more of the same products as the target entity. assigning purchases of products within the predetermined period of time to respective sub-periods of time for each entity in the set of entities, wherein the sub-periods of time are equally divided into sub-periods of length M, where M-x corresponds to a sub-period of time having a distance index -x from an endpoint of the predetermined period of time, and, for each entity in the set of entities, predicting a subsequent number "n" of products that will likely be purchased by the entity using operations including: identifying a most recent product (MRP) purchased by the target entity within the predetermined period of time; searching for purchases of the MRP by other entities in the historical purchasing data; if a purchase of the MRP is found for another entity, identifying a position M-x of the sub-period of time in which the product was purchased, and identifying an "n" sequence of products purchased by the other entity; and generating a product recommendation score for each product of the "n" product sequence for the other entity, wherein the product recommendation score is a function of the similarity of product purchasing characteristics of the target entity and other entity, an entity profile weight of the other entity, and the position of the product in the "n" product sequence purchased by the other entity” recite an abstract idea of certain methods of organizing human activity associated with commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) because the process describes generating a sequence of product likely to be purchased by an entity. The additional elements in the claims are not specific to the instant application. The additional elements in the claims “A computer-implemented method for using machine vision to categorize a locality to conduct product positioning analyses, the method comprising: training a neural network to extract regions of segmented pixel areas of a map image”, and “the locality profile score for each locality being derived through neural network analyses of map images of the locality” do not integrate the abstract idea into a practical application because the computer elements identified by the Examiner as additional elements are generic computer elements that are merely used as a tool to perform the recited abstract idea and do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea.
In conclusion, the Examiner maintains the rejection of the pending claims under 35 USC § 101.
Response to Arguments - 35 USC § 103
The arguments have been fully considered and they are persuasive.
Regarding Applicant’s arguments on page 10 “Claim 1 has been amended to include the limitations of claim 4 and 5 and is thus allowable. Claim 8 has been amended to include the limitations of claims 11 and 12 and is thus allowable. Claim 15 has been amended to include the limitations of claims 18 and 19 and is thus allowable”
The Examiner agrees
None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the features in independent claims 1, 8, and 15 nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. Limitations in claims 1, 8, and 15 are therefore distinguished from the prior arts specifically " assigning purchases of products within the predetermined period of time to respective sub-periods of time for each entity in the set of entities, wherein the sub-periods of time are equally divided into sub-periods of length M, where M-x corresponds to a sub-period of time having a distance index -x from an endpoint of the predetermined period of time, and, for each entity in the set of entities, predicting a subsequent number "n" of products that will likely be purchased by the entity using operations including: identifying a most recent product (MRP) purchased by the target entity within the predetermined period of time; searching for purchases of the MRP by other entities in the historical purchasing data; if a purchase of the MRP is found for another entity, identifying a position M-x of the sub-period of time in which the product was purchased, and identifying an "n" sequence of products purchased by the other entity; and generating a product recommendation score for each product of the "n" product sequence for the other entity, wherein the product recommendation score is a function of the similarity of product purchasing characteristics of the target entity and other entity, an entity profile weight of the other entity, and the position of the product in the "n" product sequence purchased by the other entity "
In conclusion, the Examiner withdraws the prior art rejections of the pending claims under 35 USC § 103 in the present office action.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-3, 6-10, 13-17, and 20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of generating a product score and a sequence of product likely to be purchased by an entity. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “classifying entities from a plurality of entities based upon at least one of text and icons represented within the segmented pixel areas; generating locality profile scores for each locality of a plurality of localities, wherein the locality profile score includes distributions of entity classes within the locality; extracting a set of entities having the same entity class from a group of localities; retrieving historical purchasing data for the set of entities for products purchased over a predetermined period of time; determining similarity of purchasing characteristics for a target entity in the set of entities with respect to other entities in the set of entities; generating a sequence of products likely to be purchased by the target entity as a function of: similarity of purchasing characteristics of the target entity with respect to other entities in the set of entities, product sequences found in product purchase histories in the historical purchasing data of other entities in the set of entities, and entity profile weights extracted from the locality profile scores of other entities in the set of entities that have purchased one or more of the same products as the target entity. assigning purchases of products within the predetermined period of time to respective sub-periods of time for each entity in the set of entities, wherein the sub-periods of time are equally divided into sub-periods of length M, where M-x corresponds to a sub-period of time having a distance index -x from an endpoint of the predetermined period of time, and, for each entity in the set of entities, predicting a subsequent number "n" of products that will likely be purchased by the entity using operations including: identifying a most recent product (MRP) purchased by the target entity within the predetermined period of time; searching for purchases of the MRP by other entities in the historical purchasing data; if a purchase of the MRP is found for another entity, identifying a position M-x of the sub-period of time in which the product was purchased, and identifying an "n" sequence of products purchased by the other entity; and generating a product recommendation score for each product of the "n" product sequence for the other entity, wherein the product recommendation score is a function of the similarity of product purchasing characteristics of the target entity and other entity, an entity profile weight of the other entity, and the position of the product in the "n" product sequence purchased by the other entity”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) because the process describes generating a sequence of product likely to be purchased by an entity. As a result, claim 1 recites an abstract idea under Step 2A Prong One. 
Claims 8 and 15 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 8 and 15 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20 recite certain methods of organizing human activity associated with commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) because the process describes generating a sequence of product likely to be purchased by an entity. As a result, claims  2-3, 6-7, 9-10, 13-14, 16-17, and 20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A computer-implemented method for using machine vision to categorize a locality to conduct product positioning analyses, the method comprising: training a neural network to extract regions of segmented pixel areas of a map image”, and “the locality profile score for each locality being derived through neural network analyses of map images of the locality”. When considered in view of the claim as a whole, the step of “extracting and retrieving” do not integrate the abstract idea into a practical application because “extracting and retrieving” are insignificant extra solution activities to the judicial exception. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 8 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites “A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor” and claim 15 further recites “A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 8 and 15 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20 include additional elements beyond those recited by independent claims 1, 8, and 15. The additional elements in the dependent claims include “identifying greenfield entities through neural network analyses of the map images of localities in the group of localities; obtaining firmographics information for the greenfield entities” as in claims 7 and 14. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea, As a result, claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A computer-implemented method for using machine vision to categorize a locality to conduct product positioning analyses, the method comprising: training a neural network to extract regions of segmented pixel areas of a map image”, and “the locality profile score for each locality being derived through neural network analyses of map images of the locality”. The steps of “extracting and retrieving” do not amount to significantly more than the abstract idea because “extracting and retrieving” are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 8 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites “A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor” and claim 15 further recites “A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 8 and 15 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20 include additional elements beyond those recited by independent claims 1, 8, and 15. The additional elements in the dependent claims include “identifying greenfield entities through neural network analyses of the map images of localities in the group of localities; obtaining firmographics information for the greenfield entities” as in claims 7 and 14. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendments and arguments dated 06/06/2022 necessitated the reformulation of the 35 USC § 101 rejection and the withdrawal of the 35 USC § 103 rejection presented in the present office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623